 


110 HR 3619 IH: Health Care Access Improvement Act
U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3619 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2007 
Ms. Kilpatrick introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a tax credit to primary health service providers who establish practices in health professional shortage areas. 
 
 
1.Short titleThis Act may be cited as the Health Care Access Improvement Act.  
2.Nonrefundable credit for certain primary health service providers serving health professional shortage areas 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25D the following new section: 
 
25E.Primary health service providers serving health professional shortage areas 
(a)Allowance of creditIn the case of a qualified primary health service provider, there is allowed as a credit against the tax imposed by this chapter for any taxable year in a mandatory service period an amount equal to the product of— 
(1)the lesser of— 
(A)the number of months of such period occurring in such taxable year, or  
(B)60 months, reduced by the number of months taken into account under this paragraph with respect to such provider for all preceding taxable years (whether or not in the same mandatory service period), multiplied by  
(2)$1,000.  
(b)Qualified primary health service providerFor purposes of this section, the term qualified primary health service provider means any qualified health provider who for any month during a mandatory service period is certified by the Bureau to be a primary health service provider who— 
(1)is providing health services described in subsection (c)— 
(A)full time, and  
(B)to individuals at least 80 percent of whom reside in a health professional shortage area,  
(2)is not receiving during such year a scholarship under the National Health Service Corps Scholarship Program or the Indian health professions scholarship program or a loan repayment under the National Health Service Corps Loan Repayment Program or the Indian Health Service Loan Repayment Program,  
(3)is not fulfilling service obligations under such Programs, and  
(4)has not defaulted on such obligations.  
(c)Health services describedHealth services described in this subsection are— 
(1)basic health services (as described in section 330(b)(1)(A)(i) of the Public Health Service Act),  
(2)qualified psychologist services (as defined in section 1861(ii) of the Social Security Act), and  
(3)clinical social worker services (as defined in section 1861(hh) of the Social Security Act.  
(d)Other definitionsFor purposes of this section— 
(1)Qualified health providerThe term qualified health provider means a physician (as defined in section 1861(r) of the Social Security Act), a clinical psychologist (within the meaning of section 1861(ii) of such Act), and a clinical social worker (as defined in section 1861(hh)(1) of such Act).  
(2)Mandatory Service PeriodThe term mandatory service period means the period of 60 consecutive calendar months beginning with the first month the taxpayer is a qualified primary health service provider. In the case of an individual who is such a provider on the date of enactment of the Health Care Access Improvement Act, such term means the period of 60 consecutive calendar months beginning with the first month after such date.  
(3)Health professional shortage areaThe term health professional shortage area means a health professional shortage area designated under section 332 of the Public Health Service Act.  
(4)BureauThe term Bureau means the Bureau of Primary Health Care, Health Resources and Services Administration of the Public Health Service.  
(e)Recapture of credit 
(1)In generalIf, during any taxable year, there is a recapture event, then the tax of the taxpayer under this chapter for such taxable year shall be increased by an amount equal to the product of— 
(A)the applicable percentage, and  
(B)the aggregate unrecaptured credits allowed to such taxpayer under this section for all prior taxable years.  
(2)Applicable recapture percentage 
(A)In generalFor purposes of this subsection, the applicable recapture percentage shall be determined from the following table:
 
  
The applicable recapture  
If the recapture event occurs in:percentage is:   
 
Months 1–24100  
Months 25–3675  
Months 37–4850  
Months 49–6025  
Months 61 and thereafter0.      
(B)TimingFor purposes of subparagraph (A), month 1 shall begin on the first day of the mandatory service period.  
(3)Recapture event defined 
(A)In generalFor purposes of this subsection, the term recapture event means the failure of the taxpayer to be a qualified primary health service provider for any month during any mandatory service period.  
(B)Cessation of designationThe cessation of the designation of any area as a rural health professional shortage area after the beginning of the mandatory service period for any taxpayer shall not constitute a recapture event.  
(C)Secretarial waiverThe Secretary may waive any recapture event caused by extraordinary circumstances.  
(4)No credits against taxAny increase in tax under this subsection shall not be treated as a tax imposed by this chapter for purposes of determining the amount of any credit under subpart A, B, or D of this part. .  
(b)Clerical AmendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 25D the following new item: 
 
 
Sec. 25E. Primary health service providers serving health professional shortage areas.  .  
(c)Effective DateThe amendments made by this section shall apply to taxable years beginning after December 31, 2007.  
 
